John H. Dromgold filed this suit originally in the Ottawa County Common Pleas against his former wife Florence W. Rugg for a modification of a decree for alimony rendered at a previous term of court.
The court refused to allow Counsel for Rugg to testify that the decree of alimony was made pursuant to an agreement between .the parties hereto and on Dec. 12, 1925 rendered a decree modifying the former decree to take effect as of Feb. 15, 1925.
""Rugg, in the Supreme Court, contends:
1. That under 64 OS. 369 that where alimony is adjudged to the wife in accordance with an agreement of the parties, the terms of the decree as to alimony are not subject to modification upon a petition filed by the former husband, after the term at which the original decree was made.
2. That as the first decree provided for certain payments to be made until “further order of the court” the court cannot decree a retroactive modification.